DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   
Response to Amendment

	In response to the Amendment received on 5/21/2021, the examiner has carefully considered the amendments.  The rejection of claims 1-5, 9, 11-12, and 14-19 under 35 USC 112(b) or pre-AIA  35 USC 112, 2nd paragraph have been overcome by the amendment and has hereby been withdrawn for consideration.  The rejection of claims 6 and 17 under 35 USC 112(d) as being in improper dependent form has been overcome by this amendment and has hereby been withdrawn.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 5/21/2021, with respect to claim 1-19 have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng et al (J. of Adhesion Tech., 2015) has been withdrawn.  Cheng does not expressly teach and/or render obvious a light curable dental material comprising the polymerizable polysiloxane compounds represented by general formula (I) of claims 1 and 18; the compound of formula (Ia) of claim 17or the compound of formula (I) in claim 19.  Nor does Cheng set forth using the obtained polymerizable polysiloxane from the resin mixture found in the teachings in a light curable dental impression material as suggested in the instant claims.  

Election/Restrictions

Claims 1-5, 9, 11-12, and 14-19 allowable. The election of species requirement, as set forth in the Office action mailed on 1/25/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn.  All non-elected species have been weighed against the prior art and not found in a light curable dental material.  Therefore claims 6-8, 10 and 13 are rejoined.  
	The traversal of the withdrawal of claim 8 from the election of species requirement, mailed 1/21/2021, is acknowledged.  However, it is moot in view of the rejoinder of said species the arguments are moot.  

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious a light curable dental material comprising the polymerizable polysiloxane compounds represented by general formula (I) of claims 1 and 18; the compound of formula (Ia) of claim 17or the compound of formula (I) in claim 19.  Nor does the prior art, alone or in combination, set forth using and obtaining the  polymerizable polysiloxane from the resin mixture found in instant 15 in a light curable dental material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc